
	

113 HRES 504 : Raising a question of the privileges of the House.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 504
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Fudge submitted the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the House.
	
	Whereas on March 5, 2014, during a hearing before the House Committee on Oversight and Government
			 Reform, Committee Chairman Darrell E. Issa gave a statement and then posed
			 ten questions to former Internal Revenue Service official Lois Lerner, who
			 stated that she was invoking her Fifth Amendment right not to testify;
		Whereas the Committee’s Ranking Member, Rep. Elijah E. Cummings, clearly sought recognition to take
			 his turn for questions under Committee and House Rules;Whereas, Chairman Issa then quickly adjourned the hearing and refused to allow him to make any
			 statement or ask any questions;Whereas Ranking Member Cummings protested immediately, stating: Mr. Chairman, you cannot run a Committee like this. You just cannot do this. This is, we are better
			 than that as a country, we are better than that as a Committee.Whereas, Chairman Issa then returned and allowed Ranking Member Cummings to begin his statement,
			 but when it became clear that Chairman Issa did not want to hear what
			 Ranking Member Cummings was saying, turned off Ranking Member Cummings’
			 microphone, ordered Republican staff to close it down, and repeatedly signaled to end the hearing with his hand across his neck;Whereas Ranking Member Cummings objected again, stating: You cannot have a one-sided investigation. There is absolutely something wrong with that;Whereas Chairman Issa made a statement of his own and posed questions during the hearing, but
			 refused to allow other members of the Committee, and in particular the
			 Ranking Member who had sought recognition, to make statements under the
			 five-minute rule in violation of House Rule XI;Whereas Chairman Issa instructed the microphones to be turned off and adjourned the hearing without
			 a vote or a unanimous consent agreement in violation of Rule XVI because
			 he did not want to permit Ranking Member Cummings to speak;Whereas Chairman Issa’s abusive behavior on March 5 is part of a continuing pattern in which he has
			 routinely excluded members of the Committee from investigative meetings,
			 and has routinely  provided information to the press before sharing it
			 with Committee members;Whereas Chairman Issa has violated Clause 1 of Rule XXIII of the Code of Official Conduct which
			 states that A Member, Delegate, Resident Commissioner, officer or employee of the House shall behave at all
			 times in a manner that shall reflect creditably on the House: Now, therefore, be it
	
		That the House of Representatives strongly condemns the offensive and disrespectful manner in which
			 Chairman Darrell E. Issa conducted the hearing of the House Committee on
			 Oversight and Government Reform on March 5, 2014, during which he turned
			 off the microphones of the Ranking Member while he was speaking and
			 adjourned the hearing without a vote or a unanimous consent agreement.
		
